Citation Nr: 0711324	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
and foot disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not incur a bilateral ankle or foot 
disability in service.

2.  The veteran did not incur tinnitus in service. 

3.  The veteran's service-connected low back disability is 
manifested by range of motion of 75 degrees flexion, 25 
degrees extension, 20 degrees of right lateral flexion, and 
25 degrees of left lateral flexion of the lumbar spine; he 
does not have muscle spasms, incapacitating episodes, 
ankylosis, kyphosis, lordosis or neurological symptoms.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle and foot 
disability is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
January 2004 letter.  This letter also advised the veteran of 
the evidence required to establish the veteran's service 
connection claims and to substantiate his claim for an 
increased evaluation, i.e. that the evidence must show that 
his disability had increased in severity. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any questions regarding notice of downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  Moreover, because this is not a situation concerning 
staged ratings, the veteran is free to bring a claim for an 
earlier effective date to remedy any possible prejudice 
concerning effective dates.  See Fenderson v. West, 12 Vet. 
App. 119 (1999)

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the January 
2004 letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records.  The veteran has not indicated the presence of any 
other outstanding relevant records.  He has received a 
medical examination in furtherance of substantiating his 
claim for an increased evaluation and his claim for service 
connection of a bilateral ankle foot disability.  An 
examination with respect to the claim of entitlement to 
service connection for tinnitus is not necessary because, as 
discussed below in greater detail, there is no indication 
that tinnitus was incurred in service.  Id. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Bilateral Ankles and Feet and Tinnitus

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

Service connection for tinnitus is not established.  It is 
clear that the veteran currently has tinnitus.  The earliest 
clinical evidence of tinnitus is found in a December 2001 VA 
treatment record.  There is no indication, however, that the 
veteran incurred tinnitus in service.  The veteran's service 
medical records, including entrance and separation 
examinations, contain no complaints or diagnosis of tinnitus.  
It is not until many years following service that the veteran 
complained of tinnitus.  Accordingly, there being no 
indication that tinnitus was incurred in service or is 
related to an in-service event, injury or disease, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus and it must be 
denied.

The veteran's service medical records are silent with respect 
to complaints or treatment of an ankle or foot 
injury/disability.  The veteran's separation examination 
contains no notations regarding any bilateral ankle 
disability and revealed normal feet, lower extremities and 
musculoskeletal system.  

In February 2004, the veteran received a VA examination to 
address the etiology of a bilateral ankle and foot disorder.  
Examination of the ankles resulted in a diagnosis of 
bilateral ankle and heel pain.  Prior to obtaining X-rays, 
the examiner noted that the veteran was tender over the heels 
and showed evidence of plantar fasciitis or spurring.  X-rays 
revealed heel spurring, but no other abnormalities of the 
feet or ankles.  Based upon a review of the veteran's claims 
file, the examiner remarked that he did not believe that the 
veteran's current condition was related to service.  

Service connection for a bilateral ankle and foot disability 
is denied.  As outlined above regarding the veteran's service 
medical records, there is no indication that the veteran 
suffered an ankle or foot injury in service or otherwise 
incurred such a disability.  Moreover, the competent medical 
evidence of record, namely the February 2004 VA examination 
report, does not attribute the veteran's bilateral foot 
disability to service.  Accordingly, the preponderance of the 
evidence is against the claim and it must be denied.  

Low Back Disability

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  "Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension."  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4). 

Moreover, the new rating schedule for diseases and injuries 
of the spine provides for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months results in a 60 
percent evaluation.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months yields a 40 percent evaluation.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months produces a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006). 

At the February 2004 VA examination, the veteran was asked to 
provide a subjective account of the extent of his low back 
disability.  He reported that his back would hurt when he 
arose after sitting for too long.  He also reported pain upon 
lying on his stomach and long walks.  He reported the pain as 
being located in his low back.  The veteran denied that his 
low back disability caused him to miss any work or that he 
had sought any treatment for his low back disability.

Physical examination revealed that the veteran stood without 
abnormal curvatures.  There was perhaps some slight 
prominence of the right part of the lumbar area with forward 
bending, which could have meant some mild curvature.  Flexion 
was to 75 degrees.  Extension was to 25 degrees.  Lateral 
flexion was to 20 degrees on the left and 25 degrees on the 
right.  The veteran reported discomfort at each of the 
limits, as described.  He could heel walk and toe walk 
without problems.  Straight leg raising was free to 80 
degrees bilaterally.  He had good pedal pulses.  Knee and 
ankle jerks were symmetrical and active.  No neurological 
abnormalities were found.  The diagnosis was narrowing of 
disc height.  

Initially, the Board will consider evaluation based upon 
incapacitating episodes.  In this regard, the Board finds 
these criteria to be inapplicable.  There is no indication 
that the veteran's low back disability has caused him any 
incapacitating episodes.  Accordingly, evaluation under these 
criteria cannot yield an evaluation in excess of 10 percent. 

The veteran is not entitled to an evaluation of 20 percent 
for his low back disability under the general rating formula.  
As outlined above, flexion of the veteran's thoracolumbar 
spine is to 75 degrees and the combined range of motion 
thereof was 145 degrees.  These measurements are well in 
excess of those required to substantiate an evaluation of 20 
percent.  There is no evidence of muscle spasm, guarding, or 
abnormal gait or spine contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Although the examiner 
reported slight prominence of the right part of the lumbar 
area, the Board does not find that this approximates with the 
criteria set forth in the regulations.  Accordingly, an 
evaluation in excess of 10 percent under these criteria is 
not proper.  

An evaluation of 40 or 50 percent is not warranted under the 
circumstances under the general rating formula.  With respect 
to the criteria set forth to establish an evaluation of 40 
percent, the flexion of the veteran's thoracolumbar spine, as 
outlined above, is well in excess of 30 degrees and there is 
no evidence of ankylosis of the veteran's spine.  It is clear 
that the veteran's spine retains a great degree of 
flexibility.  Likewise, with respect to the criteria 
necessary to substantiate a 50 percent evaluation, there is 
no evidence of unfavorable ankylosis.  Accordingly, for these 
reasons an evaluation in excess of 10 percent cannot be 
established.  


ORDER

Entitlement to service connection for a bilateral ankle and 
foot disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an evaluation in excess of 10 percent for a 
low back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


